Citation Nr: 1609356	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based on the need for the regular aid and attendance of another person prior to May 23, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to March 1958 and from May 1958 to July 1968. He died in January 2006. The appellant is his widow. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO. In June 2012, the Board remanded the issue on appeal for further development of the record.  By rating action in June 2014, the RO granted entitlement to SMP based on the need for the regular aid and attendance of another person effective May 23, 2014.  

All development requested in the remand has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to May 23, 2014, the appellant is not shown to be in need of regular aid and attendance by another individual.


CONCLUSION OF LAW

The criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another person prior to May 23, 2014 are not met. 38  U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the appellant in August 2007. The claim was last adjudicated in June 2014.

The duty to assist the appellant has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claim. The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The appellant was afforded VA examination in connection with her claim. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination obtained was adequate with regard to the issue on appeal because the examination was performed by a medical professional, included a thorough examination, and reported findings pertinent to the criteria regarding aid and attendance. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was remanded by the Board in June 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand requested that the AOJ schedule the appellant for VA examination that addresses whether she is in need of regular aid and attendance of another individual. Here, the May 2014 VA examination addresses whether she is in need of regular aid and attendance of another individual. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Laws and Regulations

Special monthly pension is payable to a surviving spouse who is permanently bedridden or being helpless or so nearly helpless as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a)  38 U.S.C.A. §§ 1502(b), 1541; 38 C.F.R. § 3.351(a), (b)  (2015). 

To establish a need for regular aid and attendance, a surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance. 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c) (2015).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a) (2015). 

A finding that the surviving spouse is "bedridden" will provide a proper basis for the determination. Bedridden will be that condition which, through its essential character, actually requires that the surviving spouse remain in bed. The fact that a surviving spouse has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. Id.  

The particular personal functions that the surviving spouse is unable to perform are considered in connection with the individual's condition as a whole. It is only necessary that the evidence establish that the surviving spouse is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that a surviving spouse is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id.  

Eligibility for special monthly pension by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met. See Turco v. Brown, 9 Vet. App. 222, 224 (1996). In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id. In adjudicating claims for special monthly pension, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly pension should be awarded. See Prejan v. West, 13 Vet. App. 444, 448   (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)).


Analysis

The Veteran's surviving spouse asserts that she is entitled to special monthly pension prior to May 23, 2014 because she was in need of regular aid and attendance of another person prior to May 23, 2014. The Board finds that the weight of the evidence, lay and medical establishes the Veteran's surviving spouse was not in need of regular aid and attendance of another person prior to May 23, 2014.

In June 2007, the treating physician completed a medical information worksheet for support of a claim for housebound status or permanent need for regular aid and attendance. The physician indicated that the Veteran's surviving spouse was completely independent in bathing (with shower chair), grooming, dressing, toilet and feeding. Additionally, the Veteran's surviving spouse was able to take her own medication without assistance. The physician reported that she was able to walk without the assistance of another in that she walked in her home on some days and to doctor appointments. The physician indicated that the Veteran's surviving spouse did have to use a walker some days. She did not have loss of memory and was not mentally incompetent. The physician did report that she did have poor balance which affected her ability to perform self-care only during periods when she was having vertigo.

The Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's surviving spouse was in need of regular aid and attendance of another person prior to May 23, 2014. She was not shown to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less. Further, she was not a patient in a nursing home because of mental or physical incapacity, nor does she contend that she was. Moreover, in the June 2007 medical information worksheet, the physician reported that she was not mentally incompetent.

Furthermore, she was completely independent in bathing (with shower chair), grooming, dressing, toilet and feeding. She was able to take her own medication without assistance and was able to walk without the assistance of another (she walked in her home on some days and to doctor appointments, though she did use a walker). She did not have loss or memory and was not mentally incompetent. While the physician did report that she had poor balance which affected her ability to perform self-care, she only experienced this poor balance (that affected her ability to perform self-care) during periods when she was having vertigo. Simply, this evidence prior to May 23, 2014 does not establish a factual need for aid and attendance of another. See 38 C.F.R. § 3.352(a).   

The Board has considered the Veteran's surviving spouse's assertions that she was in need of regular aid and attendance of another person prior to May 23, 2014; however, the Board finds the totality of the evidence to be more probative than her lay assertions in determining that she was not helpless or so nearly helpless as to be in need of the regular aid and attendance of another person prior to May 23, 2014. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that she was not helpless or so nearly helpless as to be in need of the regular aid and attendance of another person prior to May 23, 2014.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against a finding that the appellant was in need of regular aid and attendance by another individual prior to May 23, 2014. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to SMP for a surviving spouse based on the need for the regular aid and attendance of another person prior to May 23, 2014 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


